Citation Nr: 1636603	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  03-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for anemia, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a disability manifested by dizziness, including benign paroxysmal positional vertigo (BPPV), to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a cardiac disability.

5.  Entitlement to a disability rating in excess of 10 percent as of March 29, 2002, and in excess of 20 percent as of March 25, 2004, for hemorrhoids.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1973 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2003, March 2005, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a February 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's hemorrhoids to 20 percent effective March 25, 2004.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

In May 2006 and July 2014, the Veteran presented sworn testimony during Travel Board hearings in Waco, Texas. Transcripts of these hearings have been associated with the Veteran's claims file.  

The Board notes that an April 2016 communication from the Veteran's attorney indicated that he wished to be present at yet another Board hearing.  However, as he has already been afforded a hearing before the undersigned for the issues on appeal, was represented by his attorney at this hearing, and has provided no reason for his request for a new hearing, no additional hearing is warranted.

In the May 2015 decision, the Board remanded a claim of entitlement to a clothing allowance for the issuance of a statement of the case.  The Veteran has subsequently perfected this appeal and requested a hearing on this issue.  However, as this issue is not under the jurisdiction of the Waco RO and the Veteran's hearing request is still pending, the Board will not address this issue at this time.

The May 2015 Board decision also denied the Veteran's claim for service connection for a cardiac disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued an order granting a February 2016 Joint Motion for Remand (JMR).  This issue has been returned to the Board accordingly.

The issues of service connection for a cardiac disability, an increased rating on an extraschedular basis for hemorrhoids, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed GERD is at least as likely as not related to active service.

2.  The Veteran's currently diagnosed anemia is at least as likely as not related to service-connected GERD.

3.  A disorder manifested by dizziness is not shown in service; and, the preponderance of the evidence fails to establish that Veteran's diagnosed BPPV or any other disorder manifested by dizziness is the result of a disease or injury during his active duty service or a service-connected disability.

4.  For the entire period on appeal, the Veteran's service-connected hemorrhoids are manifested by persistent bleeding and fissures.


CONCLUSIONS OF LAW

1.  GERD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Anemia was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  A disorder manifested by dizziness, to include BPPV, was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).

4.  The criteria for a schedular 20 percent disability rating, but no higher, for the entire appeal period have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

As the Veteran's claims for service connection for GERD and anemia and for the maximum schedular rating for hemorrhoids are granted herein, any error related to the VA's duty to notify and assist is moot for these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the dizziness claim, neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A September 2012 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.
 
The Veteran underwent a VA examination to address his dizziness claim in September 2015 with an October 2015 addendum opinion.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's July 2014 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified and information was elicited from the Veteran regarding his claim of dizziness and why he believed it was related to service.  Notably, the Veteran's testimony in part triggered the Board's decision to remand the dizziness claim for a medical examination and opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); the Veteran's diagnosed anemia is a qualifying chronic disease.  However, GERD is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  It is unclear whether BPPV qualifies as "an other organic disease of the nervous system," to allow application of 38 C.F.R. § 3.303(b).  In affording the Veteran the full benefit-of-the-doubt, the Board will assume that it does qualify and that service connection via the demonstration of continuity of symptomatology is applicable for the anemia and dizziness claims, but not for the GERD claim.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

GERD

The Veteran claims that his indigestion and other GERD-related symptoms began in service and have continued since.  Thus, he believes his GERD was incurred in service and that service connection is warranted.  In support of his claim, he submitted a September 2014 positive nexus opinion from his private physician.  Dr. F. G. reviewed the Veteran's service treatment records and noted his complaints of epigastric pain and heartburn since 1973 with documentation in 1995 of  gastritis, H. Pylori, and duodenitis.  Based on the onset of symptoms in service, he was able to link the Veteran's current GERD to his military service.

The Board notes that the record also contains a May 2015 negative VA opinion.  However, the examiner's opinion relied on a lack of inservice complaints, despite the January 1976 separation examination noting that the Veteran had indigestion due to eating hot or spicy foods that was relieved with antacids.  As such, the Board finds this opinion inadequate.  

Rather than remand for yet another opinion that addresses the VA opinion's deficiency and the discrepancy between the VA opinion and the private medical opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current GERD is related to his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for GERD is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Anemia

The September 2015 VA examiner diagnosed the Veteran with GERD and esophageal varices, as well as anemia.  She noted that he was recently hospitalized and received a blood transfusion for anemia related to his esophageal condition.  However, she did not provide a positive nexus opinion because the Veteran's GERD was not service-connected.  Now that the Veteran's GERD has been service-connected, her opinion relating his anemia to GERD also provides the basis for a grant of service connection on a secondary basis for anemia.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for anemia is also granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Dizziness

VA treatment records show that the Veteran has been diagnosed with BPPV.  The first elements of the Shedden and Wallin analysis have been met.

With regard to direct service connection, a review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any dizziness-related disorders, including BPPV, during his military service.  There are no service treatment records referencing dizziness and the Veteran's Medical Board examination at separation showed a normal neurological system.  Moreover, the Veteran has not indicated that he has experienced dizziness since service, but only since his more recent diagnosis of anemia.  There is simply no evidence, lay or medical, of inservice dizziness, and the second element of Shedden is not met.

With regard to the secondary service connection, the Board notes that the Veteran is service connected for several disabilities, including hemorrhoids and GERD, with associated anemia.  The second element of Wallin is met.

However, despite these current diagnosis and service-connected disabilities, there is also no evidence of a medical nexus to support a grant of service connection on a direct or secondary basis for a disorder manifested by dizziness.

Specifically, the Veteran was afforded a VA examinations to address his complaints of dizziness in September 2015 with an October 2015 addendum opinion.  The examiner noted the Veteran's current symptoms of dizziness and vertigo and diagnosed him with BPPV.  However, in light of the lack of inservice symptoms or continuous vertigo symptoms since service, he was unable to link the Veteran's current BPPV to service.  Further, he was unable to link BPPV to any service-connected disabilities as there was no relation between these disparate medical conditions.  Without such a connection between the Veteran's service-connected disabilities and his BPPV, the examiner was unable to provide a positive nexus opinion.

In light of the negative nexus opinion and lack of positive opinion to contradict the negative evidence, there is simply no basis for a grant of service connection on either a direct or secondary basis for a disorder manifested by dizziness, including BPPV.  To the extent that the Veteran experiences dizziness as a symptom of his anemia, this symptom will be compensated in the evaluation assigned for his now service-connected anemia.

Consideration has been given to the Veteran's contentions that he has a disorder manifested by dizziness that is related to his service-connected disabilities.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of neurology, hematology, and otolaryngology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms of dizziness, he is not competent to link those complaints to a particular diagnosis or etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Finally, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although the Board is considering BPPV to qualify as one of the listed chronic diseases, there is no medical or lay evidence, to include the Veteran's own statements, that indicates that the Veteran has experienced dizziness since service.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

Accordingly, the Board finds that the claim of entitlement to service connection for a disorder manifested by dizziness, to include BPPV, must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hemorrhoids have been evaluated as 10 percent disabling as of March 29, 2002, and as 20 percent disabling as of March 25, 2004, under Diagnostic Code 7336, governing the evaluation of hemorrhoids. The Board notes that 20 percent is the highest rating available under this provision.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).  Given that this diagnostic code addresses the Veteran's service-connected condition specifically, consideration of other diagnostic codes is not available. Copeland v. McDonald, 27 Vet.App. 333, 338 (2015) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).  Thus, a schedular rating greater than 20 percent for the Veteran's hemorrhoids is not available. Accordingly, the discussion below will address entitlement to a 20 percent rating for hemorrhoids for the period prior to March 25, 2004. Consideration of an extraschedular rating for hemorrhoids is addressed in the remand portion of this decision.

Under Diagnostic Code 7336, a 10 percent is assigned for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is assigned for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).  

The medical evidence shows that the Veteran has been on systemic therapy throughout the entire appeals period.  Numerous VA treatment records and the June 2014 VA examination report note chronic low-dose prednisone use for the past 20 or more years.  He indicated attempts at tapering off the prednisone, but nothing indicated these attempts limited his prednisone use to less than near-constant.  An October 2014 addendum opinion from the June 2014 VA examiner confirmed that the Veteran's prednisone use was likely at least in part for his psoriasis.  There is no medical evidence to contradict this conclusion.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his hemorrhoids warranted a 20 percent evaluation for the entire period on appeal based on his persistent bleeding and fissures.  As discussed above, this is the maximum schedular evaluation available under Diagnostic Code 7336, governing hemorrhoids, and no analogous ratings are applicable. Copeland, supra. 

Given that the Veteran has been assigned the maximum schedular rating available for his hemorrhoids for the entirety of the appeal period, the assignment of staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that a 20 percent rating is appropriate for the entire period on appeal.  The benefit-of-the-doubt doctrine has been applied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for GERD is granted.

Entitlement to service connection for anemia is granted.

Entitlement to service connection for a disorder manifested by dizziness, to include BPPV, is denied.

Entitlement to a schedular disability rating of 20 percent for hemorrhoids is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Veteran has been granted the maximum schedular rating for his hemorrhoids, the record raises the question of whether the combined effect  of his various digestive system disabilities warrant a higher extraschedular evaluation under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  As such, the issue of entitlement to a disability rating in excess of 20 percent for hemorrhoids, on an extraschedular basis, must be referred to the appropriate officials.  38 C.F.R. § 3.321(b)(1) (2015); see also Johnson, supra.

With regard to the cardiac disability claim, this claim must be remanded for a medical opinion that addresses the September 2014 private nexus opinion from Dr. F. G. that suggests the possibility of a link between the Veteran's service and his cardiac disability, consistent with the February 2016 JMR and Court Order.

With regard to the TDIU claim, the above grants of service connection and remand of the extraschedular increased rating claim may affect the resolution of this claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first implement the Board's above grants of service connection for GERD and anemia, including assigning a disability rating and effective date, complete development and readjudication of the remanded increased rating claim, and then readjudicate the Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for VA examination with an appropriate examiner in order to determine the nature and etiology of his claimed cardiac disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify all cardiac diagnoses and opine whether it is at least as likely as not (50 percent or greater) that each identified diagnosis was caused or aggravated by the Veteran's military service or a service-connected disability.  The examiner should specifically address the September 2014 letter from Dr. F. G. that suggests a relationship between the Veteran's cardiac disability and his military service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Thereafter, refer the case to VA's Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to an extraschedular rating for his hemorrhoids individually, or an extraschedular rating based on the combined effect of his multiple service-connected disabilities under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).

3.  After completing the above actions, the Veteran's increased rating, service connection and TDIU claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


